Citation Nr: 0115751	
Decision Date: 06/07/01    Archive Date: 06/13/01	

DOCKET NO.  99-23 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for chronic low back 
pain with sciatica to the right leg.

2.  Entitlement to service connection for osteoarthritis of 
the knees.

3.  Entitlement to service connection for osteoarthritis of 
the hips.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from April 1965 to October 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.


REMAND

A record from L. Dale Olson, M. D., a private physician, 
reflects that the veteran had been under his care since July 
28, 1977 with a diagnosis of herniated disc.  It does not 
appear that an attempt has been made to obtain these 
treatment records.  In January 1978 Dr. Olson performed 
surgery on the veteran's back.  The hospital record relating 
thereto indicates the veteran had a previous admission in 
October 1977 relating to his back.  It does not appear that 
records relating to the October 1977 hospitalization are of 
record.

A July 1999 letter from the National Personnel Records Center 
(NPRC), to the veteran's congressman, reflects that since the 
veteran reportedly received outpatient care at Wilford Hall 
Army Hospital no records regarding that treatment would be on 
file with the NPRC.  It was recommended that Wilford Hall 
Army Hospital be contacted regarding retention periods for 
hospital logs and ambulance records.  The record does not 
reflect that an attempt has been made to make this contact 
and obtain this information.

A November 1998 letter from Jerry T. McLane, M.D., a private 
physician, reflects his opinion that the veteran's post 
service low back problems, including disc rupture and 
herniation, were related to the veteran's active service.  
During the veteran's personal hearing, held before a member 
of the Board in April 2001, testimony was offered reflecting 
the veteran's belief that osteoarthritis of his knees and 
hips was proximately due to and the result of his low back 
disability.  The record does not indicate that the veteran 
has been provided the governing regulations relating to 
secondary service connection.

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should contact Wilford Hall 
Army Hospital and request copies of all 
records it may have relating to any 
treatment of the veteran, including 
hospital logs and ambulance records.  It 
should also be requested to provide 
information concerning the retention 
period for these types of records.  

2.  After obtaining any appropriate 
releases and current addresses, the RO 
should contact Dr. L. Dale Olson and 
Porter Memorial Hospital, in Valparaiso, 
Indiana, and request copies of all 
records relating to treatment of the 
veteran for a back disability, including 
records relating to an October 1977 
hospitalization and treatment beginning 
in July 1977.

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
existence and etiology of any currently 
manifested chronic low back pain with 
sciatica to the right leg and 
osteoarthritis of the knees and hips.  
All necessary tests and studies should be 
accomplished and all findings reported in 
detail.  The claims file must be made 
available to the examiner for review and 
the examination report should reflect 
that such review was accomplished.  The 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not that any disability manifested by 
chronic low back pain with sciatica to 
the right leg existed during the 
veteran's active service or is related to 
his active service.  The examiner is 
requested to specifically address any 
significance of the veteran's April 1965 
service entrance examination indicating a 
height of 73 inches and his October 1968 
service separation examination indicating 
a height of 72 1/2 inches, as this may 
relate to current back disability.  The 
examiner is also requested to offer an 
opinion as to whether it is at least as 
likely as not that osteoarthritis of the 
knees or hips existed during active 
service or is proximately due to or the 
result of, or been chronically worsened 
by, the veteran's chronic low back pain 
with sciatica to the right leg.  A 
complete rationale for all opinions 
offered should be provided.

4.  Then, after ensuring that the 
provisions of the VCAA have been complied 
with, the RO should readjudicate the 
issues on appeal.

5.  If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, both the veteran and his 
representative should be provided with a 
supplemental statement of the case, that 
includes the criteria relating to 
secondary service connection, and 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




